UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-1250



TOMMY E. MARTIN,

                                              Plaintiff - Appellant,

          versus


CUMULUS FIBRES, INCORPORATED; BILL NEWELL,
District Manager; LEE OSBORNE, Plant Manager,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Carl Horn, III, Chief
Magistrate Judge. (CA-00-552-3-H)


Submitted:   June 8, 2001                  Decided:   June 28, 2001


Before WIDENER, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tommy E. Martin, Appellant Pro Se. Hubert Ben Humphrey, Jr., Max
Daniel McGinn, BROOKS, PIERCE, MCLENDON, HUMPHREY & LEONARD,
Greensboro, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Tommy E. Martin appeals the magistrate judge’s order granting

defendants’    motion   to   dismiss       pursuant   to   Fed.   R.   Civ.   P.

12(b)(6).*    We have reviewed the record and the magistrate judge’s

opinion and find no reversible error.            Accordingly, we affirm on

the reasoning of the magistrate judge.                See Martin v. Cumulus

Fibres, Inc., No. CA-00-552-3-H (W.D.N.C. Jan. 11, 2001).                     We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                                       AFFIRMED




     *
       The parties consented to jurisdiction of the magistrate
judge under 28 U.S.C.A. § 636(c) (West 1993 & Supp. 2000).


                                       2